DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this regard, wherein, “determining, according to the speckled pixels of the thumbnail image, speckled pixels of the to-be-processed image”. However, the thumbnail image and the to-be-processed image are the same.
Claims 2-11, 13-16 and 18-20 are rejected base on their dependency upon a rejected base claim.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyawaki et al. (USPAP       2006/0058,956).
Regarding claim 1, Miyawaki recites, acquiring a thumbnail image of a to-be-processed image; performing a speckle detection on the thumbnail image to obtain speckled pixels of the thumbnail image and determining, according to the speckled pixels of the thumbnail image, speckled pixels of the to-be-processed image (Please note, paragraph 0039. As indicated the category receiving section 133 receives the selection of the category (type) of tourist spots to be searched, the selection being inputted via the operation screen of the monitor 11, and saves the selected category in the category storage 145 upon the category search of the tourist spot informations. The searching section 134 searches administration information having category IDs corresponding to this category information from those saved in the administration information storage 142 based on the category information saved in the category storage 145, 
Regarding claim 9, Miyawaki recites, reading the thumbnail image into the memory; performing a speckle detection on the thumbnail image including: performing the speckle detection on the thumbnail image in the memory (Please note, figure 2).
Regarding claim 11, Miyawaki recites, wherein the thumbnail image is a down-sampled image or a sampled image of the to-be-processed image (Please note, paragraph 0039).
Regarding claim 19, analysis similar to those presented for claim 9, are applicable.
Regarding claims 12 and 17, analysis similar to those presented for claim 1, are applicable.

















Allowable Subject Matter


Claims 2-8, 10, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming the 35 U.S.C. 112(b) rejection applied above.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein determining, according to the speckled pixels of the thumbnail image, the speckled pixels of the to-be-processed image comprises: selecting, according to the speckled pixels of the thumbnail image, a target pixel set from the to-be-processed image, pixels of the target pixel set being pixels having a corresponding relationship with the speckled pixels of the thumbnail image and determining the pixels of the target pixel set as the speckled pixels of the to-be-processed image.












Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.














Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


































/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, April 21, 2021